Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 21-40 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11508563. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed towards a broader version of the patented claims with an identical structure differing only in the instant claims not requiring a specific surface area and v-shaped ends (within the independent claim).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 requires the inner wall of a shield to have an ‘upper portion’ having ‘a first wavy fin configuration’ with the previously claimed plurality of wavy fins in the bottom portion having a second wavy fin configuration.  It is unclear from this claim language whether the upper portion has a plurality of fins, these fins having the first wavy fin configuration, or whether Applicant is claiming some other structure for the upper portion that comprises a ‘wavy fin configuration’ in itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 30, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 8066857) in view of Murugesh (US 20050284372).
As to claim 21, Li discloses a shield for use within a PVD system comprising an inner wall with a bottom portion comprising a plurality of fins (abstract: PVD apparatus; figure 3: shield 146 with ‘fins’ [projections] 404).

Li, while disclosing a shield structure within a plasma deposition apparatus, the shield containing a plurality of projections, is silent as to a wavy sinusoidal structure.

Murugesh discloses a pvd deposition chamber (paragraph 44) in which exposed chamber components are provided knurled, sinusoidal shaped surfaces to increase the surface area of the structure and reduce unwanted bridging and contamination from residue flaking (paragraph 6-7; figure 1b: knurled sinusoidal shape surface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knurled texture, as disclosed by Murugesh, on the structure of Li, because this prevents bridging and contamination during deposition (Murugesh at paragraphs 6-7).
As to claim 30, Li discloses the fins are vertically aligned along a bottom portion (figure 3: projections [fins] 404 and their vertical orientation).

As to claim 32, Li discloses a substrate processing apparatus comprising:
A chamber body with a substrate support disposed therein (figure 3: chamber 102with substrate support 110);
A target coupled to the chamber body opposite the substrate support (figure 3: target 126 facing substrate support);
An rf power source to form a plasma in the chamber body (figure 3: RF power sources ‘RF1’ and ‘RF2’ to target and substrate support respectively);
A shield for use within a PVD system comprising an inner wall with a bottom portion comprising a plurality of fins (figure 3: shield 146 with ‘fins’ [projections] 404).

Li, while disclosing a shield structure within a plasma deposition apparatus, the shield containing a plurality of projections, is silent as to a wavy sinusoidal structure.
Murugesh discloses a pvd deposition chamber (paragraph 44) in which exposed chamber components are provided knurled, sinusoidal shaped surfaces to increase the surface area of the structure and reduce unwanted bridging and contamination from residue flaking (paragraph 6-7; figure 1b: knurled sinusoidal shape surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a knurled texture, as disclosed by Murugesh, on the structure of Li, because this prevents bridging and contamination during deposition (Murugesh at paragraphs 6-7).
As to claim 39, Li discloses the fins are vertically aligned along a bottom portion (figure 3: projections [fins] 404 and their vertical orientation).


Claims 22-25 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Murugesh, as applied to claim 21 above, and further in view of Cox (US 20170316924).
As to claim 22-23 and 33-34, Li discloses a shield structure for a pvd chamber, but is silent as to a flange.
Cox discloses a pvd chamber with shield structure and projections from the shield (figure 1: shield structure 160) in which the shield is secured to the wall with a flange (figure 2: flange 165 of shield 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flange at the top of a shield structure within a deposition chamber, as disclosed by Cox, in the system of Li, because this allows for the shield to be held in the chamber by a connection to the chamber wall (Cox at figure 1-2).
As to the claim limitation of the specific flange sizing changes in size or proportion are generally held to be within the purview of one of ordinary skill in the art and not a patentable change over prior structures (see MPEP 2144.04 IV (A)) and there is knowledge within the art of adjusting the size of the chamber and its components to correlate to the substrate’s approximate dimensions.  Therefore, selection of flange sizes, including ones within the range required by the claim, would be obvious to one of ordinary skill in the art to effectively provide a chamber accommodating a desired substrate and successfully securing the flange to the chamber wall.
As to claims 24-25 and 35-36, as discussed above changes in size or proportion are generally held to be within the purview of one of ordinary skill in the art and not a patentable change over prior structures (see MPEP 2144.04 IV (A)) and there is knowledge within the art of adjusting the size of the chamber and its components to correlate to the substrate’s approximate dimensions.  Additionally, Cox discloses a shield structure with a top flange (figure 2: flange at 165) and wavy ‘fins’ with feature size of 3mm (0.11 inches) which corresponds to both the fin thickness and gap between fins (paragraph 34).
Allowable Subject Matter
Claims 26-29 and 37-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While knowledge exists in the prior art of various alterations to structures within a deposition chamber to reduce contamination, flaking, etc (such as the knurling techniques of Murugesh as discussed above), none of the prior art teaches nor suggests a shield structure for a PVD chamber or chamber with shield structure with wavy fins containing V-shaped ends, or wavy fins with annular grooves.

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794